
	
		I
		112th CONGRESS
		2d Session
		H. R. 3817
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mr. Himes introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Energy Policy and Conservation Act to
		  improve the energy efficiency of electric instantaneous water heaters, and for
		  other purposes.
	
	
		1.Standards for electric
			 instantaneous water heaters
			(a)Definition of
			 water heaterSection 321(27)(B) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6291(27)(B)) is amended by striking 12
			 kilowatts and inserting 25 kilowatts.
			(b)Standards for
			 water heatersSection 325(e) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(e)) is amended—
				(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)Electric instantaneous water
				heatersNotwithstanding paragraph (1), the energy factor of
				electric instantaneous water heaters with an input of 25 kilowatts or less,
				manufactured on or after January 1, 2012, shall be not less than the following:
				0.960- (.0003 × Rated Storage Volume in
				gallons).
						;
				and
				(3)in subparagraph
			 (A) of paragraph (5) (as so redesignated), by striking paragraph (1),
			 (2), or (3) and inserting paragraph (1), (3), or
			 (4).
				(c)Test
			 proceduresSection 323(b) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6293(b)) is amended by adding at the end the following new
			 paragraph:
				
					(19)Electric
				instantaneous water heatersNot later than January 31, 2012, the
				Secretary shall prescribe test procedures under this section for electric
				instantaneous water heaters to which standards are applicable under subsection
				(e)(2) of section
				325.
					.
			
